DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 18 have been considered but are moot because these claims are allowable over the prior art. The new ground of rejection meets the newly claimed limitations of claim 20. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites “wherein the second supply port is arranged, at a position where gas in contact with a position on the side face of the substrate and closer to the moving unit is replaced with the gaseous matter across the space, in a position opposing to the side face of the substrate, or in the lower side of the space,” where the bolded text renders the claim new matter. It is not clear if this is a typographical error or the term “replaced with” was intended. If intentional, there does not appear to be support in the originally filed specification for replacing any part with gaseous matter. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the supply port” and does not provide clear antecedent basis. Claim 1 recites “a first supply port” and “a second supply port” with different arrangements. Appropriate correction is required. 
Claim 20 recites “wherein the second supply port is arranged, at a position where gas in contact with a position on the side face of the substrate and closer to the moving unit is replaced with the gaseous matter across the space, in a position opposing to the side face of the substrate, or in the lower side of the space,” where the bolded text renders the claim indefinite. It is not clear if this is a typographical error or the term “replaced with” was intended. If intentional it is not clear if the moving unit is replaced with gas in the claim. For purposes of examination it will be understood to recite:
“wherein the second supply port is arranged, at a position where gas in contact with a position on the side face of the substrate 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (US 2013/0320589).
Regarding claim 20, Fujita teaches a molding apparatus (imprint apparatus 100, Fig. 1, [0015]) for molding a composition on a substrate (substrate 5) by using a mold, (mold 3) comprising: 
a moving unit configured to hold and move the substrate;  (substrate stage 7 and driving mechanism, [0016])
a first supply port (gas flow forming section 10-1, Fig. 4)  configured to supply gaseous matter between the substrate and the mold from a direction above the substrate;  (gas flow forming section 10-1, Fig. 4)  
a second supply port configured to supply the gaseous matter to a space surrounded by a plurality of faces including the side face of the substrate and the upper face of the moving unit; and (second gas flow forming section 10-2 is across the substrate 5, Fig. 4)
a control unit configured to control the supply of the gaseous matter from the first supply port and the second supply port, . (the controller 14 can use both the first gas flow forming section 10-1 and second gas flow forming section 10-2 when the substrate stage 7 moves, see [0031]) wherein the first supply port is arranged in a periphery of the mold holding unit, 
wherein the second supply port is arranged, at a position where gas in contact with a position on the side face of the substrate and closer to the moving unit is replaced with the gaseous matter across the space, in a position opposing to the side face of the substrate, or in the lower side of the space, and (Examiner notes this limitations was found indefinite, see rejection under 35 USC 112(b) above. The claim is met where the second supply port is arranged in the lower side of the space, see Fujita second gas flow forming section 10-2, Fig. 4) 
wherein, when the moving unit holds and moves the substrate of which a molding area is supplied with the composition, the control unit controls the supply of the gaseous matter to be supplied from both of the first supply port and the second supply port. (the controller 14 can use both the first gas flow forming section 10-1 and second gas flow forming section 10-2 when the substrate stage 7 moves, see [0031]).

Allowable Subject Matter
Claim 1, 3-15, and 18 are allowed.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites an arrangement not taught or suggested by the prior art of record including:
a first supply port configured to supply gaseous matter between the substrate and the mold from a direction above the substrate
a second supply port configured to directly supply the gaseous matter to a space surrounded by a plurality of faces including the side face of the substrate and the upper face of the moving unit
wherein the first supply port is arranged in a periphery of the mold holding unit, wherein the second supply port is arranged, across the space, in a position opposing to the side face of the substrate, or in the lower side of the space.
The closest prior art of record includes Fujita (US 2013/0320589), Lu (US 2010/0096764 A1), and Koshiba et al. (US 2010/0237045). 
Fujita teaches gas supply ports for imprint apparatus where a maximum height H4 of the changing section 10b is lower than a height H3 of the upper surface of the substrate 5, [0022], Fig. 2. This does not meet the claimed directly supply the gaseous matter to a space surrounded by a plurality of faces including the side face of the substrate and the upper face of the moving unit.
Lu teaches a plurality of opposing nozzles on a first side and a second side of the substrate, see claim 5 of the PG Pub and Figure 1, part 300, but not the arrangement of claim 1.
Koshiba teaches a gas supply mechanism comprises gas flow nozzles 41, [0129], Fig. 9, but not the arrangement of claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744